Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has several elected species in response to a restriction requirement. After search and consideration of the prior art, Examiner hereby rejoins all the species, which are fully examined for patentability.
Because all claims have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/17/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
  Claims 1, 39 and 61-62 are objected to because of the following informalities.  Appropriate correction is required.
prepare a cDNA library? Clarification is requested.
	In claim 1, line 18, “the B cell lymphocyte of interest” [the phrase of which had not been recited before], should be –the B cell lymphocyte--.
In claim 39, line 2, after “provided”, enter –with--.

In claim 61, line 3, insert –and—after the semicolon.
	In claim 62, line 3, insert –and—after the semicolon.

Claim Rejections - 35 USC § 112
Claims 1-5,14,18,20-22,24,28,36,39-41,43-44,51,53-57,60-65,67-68,71-73 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 18-19, recites “lysing the B cell lymphocyte of interest thereby releasing RNA of sufficient quality to prepare a cDNA library”.
	It is not clear as to what Applicant means by “to prepare a cDNA library”, and it is not clear as to what steps are encompassed by this limitation. Is there another step that prepares a cDNA library, and if so, what the step is it? Or is the claim just reciting that the step of lysing to release the RNA allows one to 
	Claim 48, line 2, lacks sufficient antecedent basis for “said soluble antigen”.
	Claim 53, line 1, lacks sufficient antecedent basis for “said labeled antibody-binding agent”.
	Claim 57, lines 4 and 7, recite “one or more of said plurality of B cell lymphocytes” (emphasis added). However, line 5 refers to loading lymphocytes [i.e, more than one]  into isolation region “of each of two or more sequestration pens”, which implies loading more than one lymphocytes. 
	Likewise, line 7 refers to “two or more sequestration pens loaded with one or more B cell lymphocytes”, and it is unclear how one cell can be in two pens. It is unclear if the claim is requiring at minimum one or two B cells.	

	In claim 64, it is not clear as to what Applicant means by “transcript switching oligonucleotide” since the term is not clearly explained. Clarification is requested.
	Claim 65, line 2, lacks sufficient antecedent basis for “said clonal population”.
	Claim 68, line 3 lacks sufficient antecedent basis for “said clonal population”.
	Claim 73, line 3, lacks sufficient antecedent basis for “the representation”.
	Claim 73, lines 3-4, lacks sufficient antecedent basis for “the reverse transcribed mRNA”.
	The remaining claims are rejected since they depend from a claim that is rejected for the above reason.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,744,533 (USPGPUB 20160199837, with overlapping inventor(s)), discloses throughout the patent and abstract, a microfluidic device having channels and chamber for cells for contact with a reagent).
US Patent No. 10,821,439 (USPGPUB 20180099282, with overlapping inventor(s), discloses throughout the patent and claims, a microfluidic device having channels and chambers for cells for contact with a reagent).
US Patent No. 10,829,728 (USPGPUB 20180298318, with overlapping inventor(s), discloses throughout the patent and claims, a microfluidic device having channels and chambers for cells for contact with a reagent).

US PGPUB 20060286117. Discloses in paragraph 0320 that B cells were seeded on a gel surface in a well.
US PGPUB 20100035292. Discloses in paragraph 0028 a test chamber with essentially no flow to allow study of cells. The chip is made of a biocompatible layer (e.g., PDMS) and has microchannels. Paragraph 0009 discloses that cells a continuously contacted with a gradient of a reagent. Paragraphs 0018 and 0039 and figure 1 disclose the device and channels [the cells are flowed transverse to the main flow, into a chamber.] 
US PGPUB 20170248583. Discloses in paragraph 0147 a static chamber cell culture layer to house cells in a chamber well under static conditions (no flow) placed under a porous flow chamber allowing cell interaction between the chambers. The hydrogel comprising cells is provided in the static chamber.
 US Patent No. 7,223,364. Discloses throughout the patent and abstract, a microfluidic device and use including diffusion of molecules into gel zones. 	US PGPUB 20150218651. Discloses in paragraph 005 gel permeation chromatography.
	US PGPUB 20050186637. Discloses in paragraph 0143 gel diffusion precipitation assay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641